t c summary opinion united_states tax_court mark antony mihalick-jarosak petitioner v commissioner of internal revenue respondent docket no 9869-09s filed date mark antony mihalick-jarosak pro_se fred e green jr for respondent marvel judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1subsequent section references are to the internal_revenue_code as amended in effect for the relevant period this opinion shall not be treated as precedent for any other case by notice_of_deficiency dated date respondent determined an income_tax deficiency of dollar_figure with respect to petitioner’s taxable_year the deficiency was attributable to the disallowance of a dependency_exemption deduction and a child_tax_credit that petitioner had claimed with respect to his minor son jv on his federal_income_tax return for petitioner filed a timely petition contesting respondent’s determination the sole issue for decision is whether petitioner was entitled to claim a dependency_exemption deduction and a child_tax_credit with respect to jv on his return background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in nevada petitioner served in the u s military with distinction for many years on date petitioner married victoria jarosak ms jarosak jv is the minor child of the marriage the marriage did not last in date petitioner and ms jarosak who apparently were living in colorado at the time entered into a separation agreement which in pertinent part provided that petitioner would pay ms jarosak dollar_figure per month as support for jv the support was to be paid through the colorado 2the court refers to minor children by their initials family support registry the separation agreement also provided as follows father shall be allowed to claim the minor child as a dependent and exemption for purposes of state and federal income taxes in the odd numbered years beginning in mother shall be allowed to claim the minor child as a dependent and exemption for purposes of state and federal income taxes in the even numbered years beginning in father may only claim the minor child as a dependent and exemption when his child_support obligation is current and paid up-to-date if an arrearage exists father will not be entitled to claim the minor child the separation agreement awarded sole parental responsibility for jv to ms jarosak who was designated the primary residential parent but required ms jarosak to include petitioner in all decisions for the child as defined in paragraph of the agreement and established a parenting schedule that included regular visits by jv with petitioner the agreement required petitioner and ms jarosak to cooperate with each other and reflected their understanding that it was in jv’s best interests for them to maintain a friendly and harmonious relationship as parents shortly after petitioner and ms jarosak separated and or divorced ms jarosak left with jv and petitioner has not seen or visited with jv since that time a period of at least years because of this action petitioner for some period refused to pay child_support resulting in a child_support arrearage at some point petitioner began to pay child_support and he paid child_support during petitioner was still in arrears with his child_support payments in when petitioner filed his federal_income_tax return for he claimed a dependency_exemption deduction and a child_tax_credit with respect to jv in the notice_of_deficiency respondent determined that petitioner was not entitled to the dependency_exemption deduction or the child_tax_credit because petitioner did not establish that he was entitled to claim them petitioner filed a petition contesting respondent’s determination dependency_exemption deduction discussion sec_151 permits a taxpayer to deduct an exemption for each dependent as that term is defined under sec_152 sec_152 provides that a dependent must be either a qualifying_child or a qualifying_relative sec_152 defines a qualifying_child as a child who bears a specified relationship3 to the taxpayer who lived with the taxpayer for more than one-half of the tax_year at issue and who did not provide more than one-half of his or her own support during the tax_year a qualifying_child must be less than 3for purposes of sec_152 a child satisfies the relationship requirement if the child is a child of the taxpayer or a descendant of such child or a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative sec_152 years old a student who is less than years old or permanently_and_totally_disabled sec_152 there is no dispute between the parties about whether jv satisfies the age and relationship requirements of sec_152 during jv who was petitioner’s biological son was a minor however respondent contends that petitioner has not satisfied the other requirements of sec_152 or otherwise shown that he was entitled to claim the dependency_exemption deduction for jv for sec_152 sets forth a special rule for divorced parents that supersedes the residency and support requirements of sec_152 sec_152 provides that notwithstanding those requirements if a child receives over one- half of his support during the calendar_year from his parents who are divorced legally_separated separated under a written_separation_agreement or live apart at all times during the last months of the relevant calendar_year and the child is in the custody of one or both of his parents for more than one-half of that year the child will be treated as being the qualifying_child of the noncustodial parent4 if the requirements of either sec_152 defines noncustodial_parent to mean the parent who is not the custodial_parent sec_152 defines custodial_parent to mean the parent having custody for the greater portion of the calendar_year under the written_separation_agreement ms jarosak was the custodial_parent and petitioner was the noncustodial_parent sec_152 or are met sec_152 permits the noncustodial_parent to claim the dependency_exemption deduction with respect to his or her child if the custodial_parent signs a written declaration that the custodial_parent will not claim the child as a dependent for that year and the noncustodial_parent attaches the written declaration to his return for the taxable_year because petitioner is a noncustodial_parent whose claim to the dependency_exemption deduction for jv is predicated on a provision in the written_separation_agreement the special rule in sec_152 controls whether petitioner is entitled to the dependency_exemption deduction in order for a noncustodial_parent to be entitled to a dependency_exemption deduction under sec_152 the noncustodial_parent must have attached to his or her return either a form_8332 release of claim to exemption for child of divorced or separated parents or a document conforming in substance to form_8332 see 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir petitioner testified that he thought he attached a copy of the written_separation_agreement to his return but neither party introduced a copy of the return into evidence we shall assume sec_152 sets forth a special rule that applies to qualified pre-1985 instruments and is not applicable here for purposes of this opinion that petitioner attached a copy of the separation agreement to his return and that the separation agreement was the substantial equivalent of form_8332 the separation agreement conferred on petitioner who was the noncustodial_parent only a conditional right to claim the dependency_exemption deduction for jv in odd-numbered years the separation agreement provided that petitioner could exercise that right only if he were current on his child_support payments we have held that a written_separation_agreement that gives the noncustodial_parent only a conditional right to claim the dependency_exemption deduction does not satisfy the requirements of sec_152 see eg gessic v commissioner tcmemo_2010_88 in addition petitioner was behind in his child_support payments during and under the terms of the separation agreement he was not entitled to claim the dependency_exemption deduction with respect to jv even if he did satisfy all of the other requirements of sec_152 consequently we sustain respondent’s determination disallowing the dependency_exemption deduction 6petitioner who as of the date of trial was not employed and was living out of his truck testified that he had a child_support arrearage in and after reviewing the separation agreement with the court he seemed to agree that he was not entitled to claim the dependency_exemption deduction for jv on his return child_tax_credit sec_24 authorizes a credit per child against an individual taxpayer’s income_tax with respect to each qualifying_child of the taxpayer the amount of the credit is adjusted on the basis of the taxpayer’s modified_adjusted_gross_income as that term is defined in sec_24 and is phased out completely when the taxpayer’s modified_adjusted_gross_income exceeds by a certain amount the applicable_threshold amount as defined by sec_24 sec_24 defines the term qualifying_child to mean a qualifying_child of the taxpayer as defined by sec_152 who has not attained the age of because jv was not a qualifying_child of petitioner under sec_152 during he was not a qualifying_child of petitioner under sec_24 we sustain respondent’s determination disallowing petitioner’s claimed child_tax_credit to reflect our disposition of the disputed issues decision will be entered for respondent
